The two serious charges against respondent were: (1) Failure to account to a client for a small sum of money; (2) failure to prosecute a matrimonial action after receipt of a substantial fee. Respondent denies any dereliction of duty. The referee has found the facts against respondent, who has, in the meantime, fairly compromised *841his differences with his clients. Under the circumstances, and because of the excellent reputation heretofore borne by respondent, these charges are dismissed. There is considerable doubt of any wrongdoing by respondent in the other matters concerning which charges have been made. These also are dismissed. The embarrassment to him of these proceedings should be a warning to respondent to give more careful and diligent attention to the interests of his clients. The proceeding is dismissed. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ.